DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted 10/02/2019 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: main body member 111.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-3, 6-8 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ozaki et al.(US 20140127572-hereinafter Ozaki).

Regarding claim 1, Ozaki teaches manufacturing method of a compacted strip-shaped electrode plate, the compacted strip-shaped electrode plate including:
a strip-shaped current collector foil (Ozaki [0019] positive electrode 14 is a strip metal thin film; [0050] current collector is a copper foil that is pressed and cut; the current collector can be cut to resemble a strip as showed by the citations above); and
an active material layer that is formed on the current collector foil in a shape of a strip extending in a longitudinal direction of the current collector foil (Ozaki [0011] the active material mix layer is applied to both surfaces of the current collector and can be applied in the longitudinal direction) , contains active material particles and conductive particles, and is compacted by being pressed in a thickness direction of the current collector foil (Ozaki [0006] electrode contains active material particles, conductive particles and a binder; [0050] electrode/ current collector is compressed/ pressed),
the compacted strip-shaped electrode plate having:
an active material section which has a shape of a strip extending in the longitudinal direction and in which the active material layer is provided in the thickness direction (Ozaki [0019] active material 
an exposed section which is located at an end portion, in a width direction, of the current collector foil and has a shape of a strip extending in the longitudinal direction, and in which the current collector foil is exposed without the active material layer being provided in the thickness direction (Ozaki Figure 1; exposed portions can be taken to be the tabs 12 and 13 that are not covered with the active material layer in the thickness direction),
the active material layer having, in a random distribution (some sort of random distribution always occurs when things are mixed so having two things mixed will produce a random distribution):
a plurality of first elongated regions which is elongated in the longitudinal direction and in which a content ratio of the conductive particles is Wi wt% (Ozaki Figure 3 below with conductive particles 38; the elongated region can apply to the particles themselves that are introduced and seen below, the particles will have an elongated circular shape that reads as the elongated region, furthermore the line in the annotated figure below represents an arbitrary first and second elongated regions/ segments); and a plurality of second elongated regions which is elongated in the longitudinal direction and in which a content ratio of the conductive particle is W2 wt% (Ozaki Figure 3 below with conductive particles 38; the elongated region can apply to the particles themselves that are introduced and seen below, the particles will have an elongated circular shape that reads as the elongated region, furthermore the line in the annotated figure below represents an arbitrary first and second elongated regions/ segments), W2 being higher than W1 (Ozaki annotated Figure 3 below, the arbitrary second region has in general more conductive particles 38 and 38’ than the tope region making the W2 wt% higher than the W1 wt%; furthermore, the random distribution of the particles can allow for many different wt% configurations),


    PNG
    media_image1.png
    481
    726
    media_image1.png
    Greyscale

the manufacturing method comprising:
an undried layer forming step of forming, on the current collector foil (Ozaki [0029] active material mix slurry is applied to the current collector), an undried active material layer having a shape of a strip extending in the longitudinal direction by rolling out (Ozaki [0030] rolling method for applying the solvent is described), in the longitudinal direction, a particle aggregate that is an aggregate of wet particles including the active material particles, the conductive particles, and a dispersion medium (Ozaki [0030-0032] the active material mix layer has the active material particles, the conductive assisting agent particles and the solvent of dispersion solution);
a drying step of drying the undried active material layer on the current collector foil to form the active material layer (Ozaki [0019] drying the mix and compressing to form the active material for the electrode); and 
a pressing step of pressing the active material layer and the current collector foil by rollers so as to compact the active material layer while conveying the active material layer and the current collector 
first wet particles manufactured with a content ratio of the conductive particles to a total solid content set to W1 wt% (Ozaki- annotated Figure 3 below shows a first and second wet particle section having a weight percent of the conductive particles 38 and 38’);
and second wet particles manufactured with a content ratio of the conductive particles to a total solid content set to W2 wt%. (Ozaki- annotated Figure 3 below shows a first and second wet particle sections having a weight percent of the conductive particles 38 and 38’).


    PNG
    media_image1.png
    481
    726
    media_image1.png
    Greyscale


Regarding claim 2, Ozaki teaches all of the claim limitations of claim 1. Ozaki further teaches wherein the conductive particles are acetylene black particles (Ozaki [0026] conductive material can be acetylene black).

Regarding claim 3, Ozaki teaches all of the claim limitations of claim 1. Ozaki further teaches wherein a difference ΔW between the content ratio W2 of the conductive particles in the second wet particles and the content ratio W1 of the conductive particles in the first wet particles satisfies a following condition: ΔW > 0.8wt% (Ozaki- annotated Figure 3 below; the conductive particles 38 and 38’ in the second region is much more than the conductive particles in of the first region and would thus the condition of ΔW > 0.8wt% is easily depicted in the figure).

    PNG
    media_image1.png
    481
    726
    media_image1.png
    Greyscale

Regarding claim 6, Ozaki teaches a compacted strip-shaped electrode plate comprising:

an active material layer that is formed on the current collector foil in a shape of a strip extending in a longitudinal direction of the current collector foil (Ozaki [0011] the active material mix layer is applied to both surfaces of the current collector and can be applied in the longitudinal direction) , contains active material particles and conductive particles, and is compacted by being pressed in a thickness direction of the current collector foil (Ozaki [0006] electrode contains active material particles, conductive particles and a binder; [0050] electrode/ current collector is compressed/ pressed),
the compacted strip-shaped electrode plate having:
an active material section which has a shape of a strip extending in the longitudinal direction and in which the active material layer is provided in the thickness direction (Ozaki [0019] active material is provided in the thickness direction and the active material section can be extending in the longitudinal direction); and 
an exposed section which is located at an end portion, in a width direction, of the current collector foil and has a shape of a strip extending in the longitudinal direction, and in which the current collector foil is exposed without the active material layer being provided in the thickness direction (Ozaki Figure 1; exposed portions can be taken to be the tabs 12 and 13 that are not covered with the active material layer in the thickness direction),
the active material layer having, in a random distribution (some sort of random distribution always occurs when things are mixed so having two things mixed will produce a random distribution):
a plurality of first elongated regions which is elongated in the longitudinal direction and in which a content ratio of the conductive particles is Wi wt% (Ozaki Figure 3 below with conductive particles 38; the elongated region can apply to the particles themselves that are introduced and seen below, the 


    PNG
    media_image1.png
    481
    726
    media_image1.png
    Greyscale


Regarding claim 7, Ozaki teaches all of the claim limitations of claim 6. Ozaki further teaches wherein the conductive particles are acetylene black particles (Ozaki [0026] conductive material can be acetylene black).

Regarding claim 8, Ozaki teaches all of the claim limitations of claim 6. Ozaki further teaches wherein a difference ΔW between the content ratio W2 of the conductive particles in the second wet particles and the content ratio W1 of the conductive particles in the first wet particles satisfies a following condition: ΔW > 0.8wt% (Ozaki- annotated Figure 3 below; the conductive particles 38 and 38’ in the second region is much more than the conductive particles in of the first region and would thus the condition of ΔW > 0.8wt% is easily depicted in the figure).

    PNG
    media_image1.png
    481
    726
    media_image1.png
    Greyscale

	Regarding claim 10, Ozaki teaches a battery comprising an electrode body (Ozaki Figure 1; electrode group 8 having the electrode as described in claim 6) that employs the compacted strip-shaped electrode plate according to claim 6 (see claim 6 rejection).




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 20140127572-hereinafter Ozaki) as applied to claims 1 and 6 respectively, and further in view of Tanjo et al. (US 20160197339-hereinafter Tanjo).

Regarding claims 4 and 9, Ozaki teaches all of the claim limitations of claim 1 or 6 respectively. Ozaki fails to teach wherein the mixed particle aggregate has the first wet particles and the second wet particles mixed together at a weight ratio of 65:35 to 35:65.

Therefore, it would have been obvious to a skilled artisan as of the effective filing date to incorporate multiple active materials having different properties as taught by Tanjo into Ozaki’s active material such that the active material of Ozaki has multiple active materials that are mixed together to form a single active material so that the active material can have a plurality of properties and so that versatility of the active material can then be applied to either the positive or the negative current collector to make a positive or negative electrode. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).



Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al. (US 20140127572-hereinafter Ozaki) as applied to claim 1 above, and further in view of Umeyama et al. (US 20160156016-hereinafter Umeyama).

Regarding claim 5, Ozaki teaches all of the claim limitations of claim 1. Ozaki teaches forming a film by rolling the active material (Ozaki [0030] pressing rollers allow for the electrode to pass between 

Umeyama discloses a method of manufacturing a positive electrode containing active material, conductive material, a binder and a solvent. Umeyama teaches wherein a film is formed by passing through a first roller gap of a first and second roller and then onto a third roller (Umeyama [0050-0053]; Figure 4 below) such that an electrode can be made and the active material is adequately applied to the current collector (Umeyama Figure 4). Furthermore, the roller configuration shown below suppresses the temperature of the positive electrode mixture (Umeyama [0053]) and also suppresses an increase in resistance over time (Umeyama [0008]).

    PNG
    media_image2.png
    720
    748
    media_image2.png
    Greyscale

	Therefore, it would have been obvious to a skilled artisan to incorporate the roller assembly of Umeyama in Ozaki’s electrode manufacturing method such that the electrode active material is properly applied to the current collector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J FRANCIS whose telephone number is (571)272-1021.  The examiner can normally be reached on M-Th: 7 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/A.J.F./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727